    Case 5:21-cv-03035-SAC Document 9 Filed 04/09/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


EMILIO ZURITA-CRUZ,

                             Petitioner,

           v.                                       CASE NO. 21-3035-SAC

STATE OF KANSAS,


                             Respondent.


                          MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28

U.S.C. § 2254. Petitioner proceeds pro se, and the court grants

leave to proceed in forma pauperis.

     The court has conducted an initial review of the petition under

Rule 4 of the Rules Governing Section 2254 Cases. After a review of

the petition and on-line records maintained by the state district

courts, the court concludes that a limited Pre-Answer Response (PAR)

from respondent is appropriate in this matter. See Denson v. Abbott,

554 F. Supp. 2d 1206 (D. Colo. 2008).
     Accordingly, the court directs respondent to file a PAR limited

to addressing (1) the affirmative defense of timeliness under 28

U.S.C. § 2244(d) and (2) whether petitioner defaulted his appeal

from his post-conviction motion. If respondent does not intend to

raise the defense of timeliness, respondent shall notify the court

of that decision in the PAR.

     Upon the filing of the PAR, petitioner may reply within thirty
(30) days and may provide any information that may be relevant to

the material identified in the PAR.

    IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motions
   Case 5:21-cv-03035-SAC Document 9 Filed 04/09/21 Page 2 of 2




to proceed in forma pauperis (Docs. 3 and 5) are granted.

    IT   IS   FURTHER   ORDERED   that   respondent   is   granted   to   and

including May 10, 2021, to file a pre-answer response that complies

with this order.

    IT IS SO ORDERED.

    DATED:    This 9th day of April, 2021, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
